

ADVANCED ENERGY INDUSTRIES, INC.
2008 OMNIBUS INCENTIVE PLAN


PERFORMANCE STOCK OPTION AGREEMENT


Advanced Energy Industries, a Delaware corporation (the “Company”), hereby
grants Incentive Stock Options (or ISOs) and/or Non-Qualified Stock Options (or
NQs) to purchase shares of its common stock, $0.001 par value, (the “Stock”) to
you in the amounts outlined in the attached Notice of Grant of Performance Stock
Options and Award of Performance Stock Units (the “Notice of Grant”). Additional
terms and conditions of the grant are set forth in this Agreement, the 2012–2014
Long-Term Incentive Plan (“LTI Plan”) and in the Company’s 2008 Omnibus
Incentive Plan (the “2008 Plan”), as amended.


This is not a stock certificate or a negotiable instrument.


Incentive Stock Option
The ISOs identified in the Notice of Grant are intended to be an incentive stock
option under Section 422 of the Internal Revenue Code and will be interpreted
accordingly. If you cease to be an employee of the Company, its parent or a
subsidiary (“Employee”) but continue to provide Service, this option may be
deemed a nonstatutory stock option three months after you cease to be an
Employee if allowed under the terms of the LTI Plan. In addition, to the extent
that all or part of this option exceeds the $100,000 rule of section 422(d) of
the Internal Revenue Code, this option or the lesser excess part will be deemed
to be a nonstatutory stock option.





Non-Qualified Stock Option
The NQs identified in the Notice of Grant are not intended to be ISOs under
Section 422 of the Internal Revenue Code and will be interpreted accordingly.



Vesting
This option is performance based and only vests if the Company meets or exceeds
the performance metrics outlined in the LTI Plan. This option is only
exercisable before it expires and then only with respect to the vested portion
of the option. Subject to the preceding sentence, you may exercise this option,
in whole or in part, to purchase a whole number of vested shares not less than
100 shares, unless the number of shares purchased is the total number available
for purchase under the option, by following the procedures set forth in the 2008
Plan.



No additional shares of Stock will vest after your Service has terminated for
any reason.


Term
If vested, your option will expire in any event at the close of business at
Company headquarters on the day before the 10th anniversary of the Grant Date,
as shown in the Notice of Grant. As set forth in the LTI Plan, if this option
does not vest as a result of meeting the performance metrics in the LTI Plan, it
will expire. Your option will expire earlier if your Service terminates, as
described below.


1



--------------------------------------------------------------------------------





Termination
If your Service terminates for any reason, then you shall immediately forfeit
all rights to your option and the option shall immediately expire.



Notice of Exercise
When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase (in a parcel of at least 100
shares generally). Your notice must also specify how your shares of Stock should
be registered (e.g. in your name only or in your and your spouse’s names as
joint tenants with right of survivorship). The notice will be effective when it
is received by the Company. If someone else wants to exercise this option after
your death, that person must prove to the Company’s satisfaction that he or she
is entitled to do so.



Form of Payment
When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:

    
•     Cash, your personal check, a cashier’s check, a money order or another
cash equivalent acceptable to the Company.
    
•     Shares of Stock which have already been owned by you and which are
surrendered to the Company. The value of the shares, determined as of the
effective date of the option exercise, will be applied to the option price.


•     By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate option price and any withholding taxes.


    
Withholding Taxes
You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Stock acquired under this option. In the event
that the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the exercise or sale of shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate. Subject to the prior approval of the Company,
which may be withheld by the Company, in its sole discretion, you may elect to
satisfy this withholding obligation, in whole or in part, by causing


2



--------------------------------------------------------------------------------



the Company to withhold shares of Stock otherwise issuable to you or by
delivering to the Company shares of Stock already owned by you. The shares of
Stock so delivered or withheld must have an aggregate Fair Market Value equal to
the withholding obligation and may not be subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar requirements.


Corporate Transaction
Notwithstanding the vesting schedule set forth in the Notice of Grant, upon the
consummation of a Corporate Transaction, this option will become 100% vested if
it is not assumed, or equivalent options are not substituted for the options, by
the Company or its successor. Vesting may also occur pursuant to the terms of a
separate authorized agreement.



Transfer of Option
During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.



Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.


Retention Rights
Neither your option nor this Agreement gives you the right to be retained by the
Company (or any parent, Subsidiaries or Affiliates) in any capacity. The Company
(and any parent, Subsidiaries or Affiliates) reserves the right to terminate
your Service at any time and for any reason.



Shareholder Rights
You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for your option’s shares has been issued (or an appropriate
book entry has been made). No adjustments are made for dividends or other rights
if the applicable record date occurs before your stock certificate is issued (or
an appropriate book entry has been made), except as described in the 2008 Plan.



Forfeiture of Rights
If during your term of Service you should take actions in competition with the
Company, the Company shall have the right to cause a forfeiture of your rights,
including, but not limited to, the right to cause: (i) a forfeiture of any
outstanding option, and (ii) with respect to the period commencing twelve (12)
months prior to your termination of Service with the Company and ending twelve
(12) months following such termination of Service (A) a forfeiture of any gain
recognized by you upon the exercise of an option or


3



--------------------------------------------------------------------------------



(B) a forfeiture of any Stock acquired by you upon the exercise of an option
(but the Company will pay you the option price without interest). Unless
otherwise specified in an employment or other agreement between the Company and
you, you take actions in competition with the Company if you directly or
indirectly, own, manage, operate, join or control, or participate in the
ownership, management, operation or control of, or are a proprietor, director,
officer, stockholder, member, partner or an employee or agent of, or a
consultant to any business, firm, corporation, partnership or other entity which
competes with any business in which the Company or any of its Affiliates is
engaged during your employment or other relationship with the Company or its
Affiliates or at the time of your termination of Service. Under the prior
sentence, ownership of less than 1% of the securities of a public company shall
not be treated as an action in competition with the Company.


Adjustments
In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this option and the option price per
share shall be adjusted (and rounded down to the nearest whole number) pursuant
to the 2008 Plan. Your option shall be subject to the terms of the agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity in accordance with the terms of the 2008 Plan.



Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Colorado, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.



The Plans
The text of the LTI Plan and the 2008 Plan is incorporated in this Agreement by
reference. This Agreement, the LTI Plan and the 2008 Plan constitute the entire
understanding between you and the Company regarding this option. Any prior
agreements, commitments or negotiations concerning this option are superseded.



Data Privacy
In order to administer the LTI Plan and 2008 Plan, the Company may process
personal data about you. Such data includes but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about you such as home address and
business addresses and other contact information, payroll information and any
other information that might be deemed appropriate by the Company to facilitate
the administration of the LTI Plan and 2008 Plan.



By accepting this option, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the

4



--------------------------------------------------------------------------------



country in which you work or are employed, including, with respect to non-U.S.
resident Optionees, to the United States, to transferees who shall include the
Company and other persons who are designated by the Company to administer the
LTI Plan and 2008 Plan.


Consent to Electronic
The Company may choose to deliver certain statutory

Delivery
materials relating to the LTI Plan and 2008 Plan in electronic form. By
accepting this option grant you agree that the Company may deliver the LTI Plan
and 2008 Plan prospectus and the Company’s annual report to you in an electronic
format. If at any time you would prefer to receive paper copies of these
documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Company’s Stock Plan Administrator to request paper
copies of these documents. Certain Dispositions If you sell or otherwise dispose
of Stock acquired pursuant to the exercise of this option sooner than the one
year anniversary of the date you acquired the Stock, then you agree to notify
the Company in writing of the date of sale or disposition, the number of shares
of Stock sold or disposed of and the sale price per share within 30 days of such
sale or disposition.





By accepting this Agreement, you agree to all of the terms and conditions
described above and in the LTI Plan and 2008 Plan.



5

